)3   ” ““’
OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                        AUSTIN



                                      April 14, 1999
Hon. T. X. Trimble, April 14, 1939, ?age 2


    sohool building,across the sohool grounds,  up
    and down stairs at the school, or in walking
    in the halls might have an accident and the
    Roard be he14 liable. Is then, any liability
    to the Board in thie ease?
         R4. The Board owus as one of its buildings
     an audltorlumand public sohool programs are
  &given in this auditorium. Great number0 of
   +paople attend. Trefrlo is heevy sometimes a-
     round the bull la&s. It has been he14 that the
                  !lIable lf may onm were attend-,
    Boer4 might EK:'-
    lnga8ehoolpmgmman48houl4~tigura          iaen
    automobl& rsoi(bat, or abocU4 ifgrur Ia my
    kin4 o fa nl0014ent at the ru4Itoorl8m.Im thery
    auy liability in thl8.uwml8.T
  Aon. T. Y. Trlmble, April 14, 1939, page 3


       rule in 19 Rawle C. L. Section 402, p. 1124, apply-
       in: the doctrine above mentioned, suoh corpora-
       tions are not liable for personal injuries to
       pupils resulting from the defeotlvscondition
       of the school buildings,or fmm the negllgenoe
       or the person In oherge thereof. In the seotlon
       olted it 1s said that - - -S
            **In such a ease, it can make no-dltrer-
       enoe that the duty or maintelnln~ the pub110
       sohool, in oonneotionwith whloh the injury
       000~rro4,ua8 voluntarilyassume4 un4er par-
       mi88iW 8tatute rather thqn &10U4 by~a OOP-
       -4   or the Lsgislature.~W
            The   cow     or     Braua f. Trustee8 or xgotorIo Indo-
   ndent School D18trlot, (T. &A.                  19W)     ll#iS. 'I. (M)
 ,GF   nr it
           0r liror       ~retucl0d,     8hc+ad    be pmioauw            ooarid-
 .l&ia.th%8   OOMOOtiOll. a at    .M80 th0 -rd. Of TXWbb;.
 Or the Independent DI8trfOtw   8Udror   aeglltpik+.-la$*
 ti;a 8Oh0Of Ohild-lh0 ?Ou frCWa'b&th~BB 4b$~.%hO7813h@0&,...
         into
,i9b6lldtng       a   fI’O8hly     pad       t-e    harim     8tiff’Ma      -2.:
  ylel4lnS bmneher .aa4was themby   ln)urwl.  Thaaq  heLd
  that there -8~W   Uablllty on thcpart or t&e'Doar&or =,'~.'
+Tl'u8tee8 an4 io the OO!lr80Of the OQipiOn 8tat.d:
                                                ,_
            rTbs'rfr8t QU&iOll here prweakd'ii
       whothu or'aot the board of trwtee8 ef.an in;                                /
       dopedent rohool di8trlet O(UL be 8~04 lt’all
       .whthe
           e n o o uee
                     lo un4 in
                            0 to r t.
                                    T h e reo
                                           e nb e
       no~qw8tiO@ but that a lndepondent 8OhOO1 dir-
       triOt  i8 an.a@#tlw Of the 6td@,yUtdj Whih
       lXUOi8i~    ~~Wl’ZlWltkl.            18. IlOt+Il-
                                 fUllOtiOll8,~
       W&&&       iOr    it8     XI~,@i~OO     in a OUit    800natng
                      (CitilUJ    00808).     However,   if  mob a
       dl8trloC    may properly luroiri   roprlettry lot8,
       an4 while exerololng rooh’prepr fOtat?rapt8 le
       gairty or .a tort, the dI*trlot may be *qhlred.
       to onower in 4omages for 8uoh tort. (Qltlag
       oa8e8 lakbll8hlng the lla~ltlty oi Oitik8 for
       tort8    oommItted.WhllO engage4 in &On-goVerIb
       aentel:aotlvitieol.
              "The oonduotlng 02 pub110             8oh0018     18 in’
       our  opi.nionthe exerol8e or h govenumnt81
       powr.~,  Pub110 8oho0~ are ooaduoted for the
       benefit Or the entire 8t8te by 6 gOwXBWntti
       agenoy an4 lt matters not whether auoh:8ahools
Hon. T. M. Thimble,April 14, 1959, Page 4


     are oonduoted by the tNstse8 of a aeon
     so)1001dietriot or trustee-sor en lndepen-
     dent district. It is not a run0ti0n uuder-
     taken for the private adrautege and enzi,it
     of the loaellty end its inhabitants.      .
           when employeesor the Viotorla Inde-
     pendent School Districtplauted the llgustrum
     tree near and under the buttress on the left
     side or the rront step8 or the AUtahell sohool
     bull4lngau4uhen theyprune4aultriaPldthe
     t~thO~ltUO~ddin6-td?MO-
     tlon~M6 had mot alme Mid0 a08 the Ml?
     ~;l~8C+h             8"h"l   end bOOWe ““6   in       .
                       ruMtl@n    or loeal~lntuaot
                                                 oaly.
     U~O~~8~~,mlavt~rr8~~~~6-
    .ingmnd8obol6rou8dsenalfl8Mth4bat                      y
     a&Ural      that than   eoIaqtin&88h*@        duld
     llko     to bomtiry   t&s 88uol   'garm4r   bF amt4                   ...   ,,
     troe8 enddtrubo       undw8~~~ia(cto~hora~-.                   .,
     fbatUhO~~&8Oth~hU@dMdOMdth~~'.                                  ...
     ~~~8Oof,taith~~~dacrtionin.Uu-
           *.     ,.. ':.                                      .~    .,,...
                                                                         ;.:




              Weals0   wilyour
                          6ttamtlea~te 848.0. L. pafgm
604 Ssotio~ 66, WhiOh dieOUMe8 tb lhbbllityOf ~dUhaO1~
di8Criot8     for a&lone ifmu       ia t8z-tan4 to thw8pealal-,
            act creating the T8xarksna Iadop8ndentSob001 Dlstriot,
            Aate 26th. L8&latlu8, 3rd. c. S. Sp8ufal T.au8,oh.91,
            p. S3, seotlon e8, provide8 in part as tollowa:
                     ‘Said   ind8p8IId8h 8uh001 dietdot            shrill
               not be liable ror   damgem   or   any   kind   to       any
               per8011or penon     lnjnnd    or killed   on the’
               prOp8TtJ' or predsea    eontrolled    by said board,
               or under the jurPisdlrtloo thereof."




  ,




                                                                   -
/2-9--52’